           Case 1:20-cv-00115-AKH Document 17 Filed 03/04/20 Page 1 of 1

C .~      DORSEY"'
          always ahead
                                                                A suggestion of settlement having been made, this case is
                                                         dismissed. If the settlement is not consummated within 30 days
                                                         of this order, or an authorized enlarged date, either party may
                                                         apply by letter for restoration of the action within 10 days after
                                                         the close of said period. All pending court dates are cancelled.
                                                         The Clerk is directed to close the case. .           .....
                                                                          Pll1              J/ y4'~.,,.                c --~:s·----s. .
 March 4, 2020                                                          / .V              A{tin K. Hellerstein, U.S.D.J.
                                                                                          Date: l   /1/~
 VIA ECF AND U.S. MAIL

 The Honorable Alvin K. Hellerstein
                                                                                     . ,;soc SONY                                i.
                                                                                                                                 I'
 United States District Court                                                         DOCUMENT
  for the Southern District of New York
 Daniel Patrick Moynihan United States Courthouse
 500 Pearl Street
 New York, New York 10007-1312

                 Re :    Silvi Veni LLC, d/b/a Uptown Soap Co . v.
                         Procter & Gamble Co., et al, 1:20-cv-00115 (AKH)

 Dear Judge Hellerstein :

          We are counsel for the defendants in the above-referenced matter.

          Defendants' response to the Complaint served on them as of February 12, 2020 is due
 today. Plaintiffs counsel has consented to a thirty (30) day extension of this deadline. This is
 the first request for such an extension , and no schedule setting other deadlines in this action
 has been issued by the Court.

          The parties have reached a tentative agreement to resolve this dispute without the need
 for further litigation . Therefore, good cause for the requested extension exists because the
 parties need additional time to document and implement their agreement.

          We thank the Court for its attention to this matter.

                                                      Respectfully Submitted ,

                                                      Sf· Bruce R. Ewing

                                                      Bruce R. Ewing

 BRE/tt

 Cc: All Counsel of Record (via ECF)




                            51 West 52nd Street I New York, NY I 10019-6119   IT 212.415.9200 IF 212 .9 53 .7201 I dorsey.com
